DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/25/22 has been entered.


Response to Amendment
The applicant has amended the following: 
		Claims: 1-2 and 8 have been amended. 
		Claims: 3-7 and 9-14 have not been amended. 



Claim Objections
Claim 1 is objected to because of the following informalities:  

Claim 1 recites “… providing a second slice pairing function between n the RAN and a core network …” which recites “between n the RAN” which is grammatically incorrect and appears to be a typographical error and should instead be written as “providing a second slice pairing function between.
Appropriate correction is required.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mishra et al. (US Patent Publication 2019/0364616 herein after referenced as Mishra) in view of Chen et al. (US Patent Publication 2021/0219218 herein after referenced as Chen).

Regarding claim 1, Mishra discloses:
A method comprising: providing at least one of a Non-Stand-Alone (NSA) base station and a Stand-Alone (SA) base station; providing a 5G enhanced HetNet gateway (HNG) having an interface for communicating with the at least one NSA base station and SA base station; (Mishra, [0059] discloses various architectures for a 5G ready architecture are shown including both standalone SA (i.e. reads on stand-alone base station) and non-standalone NSA scenarios (i.e. reads on non-stand alone base station); Mishra, [0013] discloses a method of providing 5G interoperability is presented that includes providing a gateway having a radio access network RAN interface (i.e. reads on interface) for communicating with at least one RAN (i.e. reads on at least one NSA base station and SA base station), a core network interface for communicating with at least one core network and a processor and includes processing by the processor, 5G signaling received from the at least one RAN on the RAN interface and providing core signaling to at least one core network and includes processing by the processor signaling received from the at least one core on the core network interface and providing 5G RAN signaling to at least one RAN; Mishra, [0039] discloses a HetNet Gateway HNG for 5G interoperability architecture and the HNG virtualizes the RAN interfaces to manage the 5G, 4G and 3G RANs such as homeNodeBs / NodeBs, etc. (i.e. reads on base stations) and gateway functionality while abstracting and virtualizing RAN changes from the core network and the core network itself from the RAN and the HNG virtualizes thousands of base stations and also virtualizes radio network nodes such as WiFi access points eNOdeBs and NodeBs; Mishra, [0062] discloses the HNG and EPC represent a standalone LTE and EPC connected network; Mishra, Fig. 15 & [0064] discloses the HNG translates the 5G core signaling plane communication from NGCN en route to and from 4G base station.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the HNG is implemented to be connected to and communicating with both or either standalone SA and non-standalone base stations depending on the scenario).
providing a first slicenetwork; (Mishra, Fig. 9A-9B & [0054]-[0056] discloses a network slice pairing function between RAN/fixed access and CN wherein different devices (i.e. reads on radio) have one or more RAN slices (i.e. reads on first slice between RAN and a radio) which may connect with one or more core network slices and the RAN slices are paired with CN slices (i.e. reads on second slice pairing function between RAN and core network) by the HNG according to needs of the device as well as needs of the network and discloses a smart phone (i.e. reads on radio) and an MVNO UE (i.e. reads on radio) share a RAN slice (i.e. reads on first slice between RAN and a radio) and continue to different CN slices and discloses one or more of slice IDs are assigned by the HNG to enable appropriate transport of data within each slice and Fig 9A-9B shows the pairing between the different devices, the RAN slices and CN slices.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that a first slice is performed for the different devices with the RAN as well as another slice pairing is performed between the RAN to the CN in order for the difference devices to be able to utilize the various slices). 
the core network in communication with the 5G enhanced HNG, the core network including at least one of an Evolved Packet Core (EPC) and a 5G Core (SGC) and wherein the 5G enhanced HNG abstracts core functionality for EPC and for the 5GC, thereby providing distributed core functionality (Mishra, Fig. 12 & [0060] discloses a block diagram of a 5G ready architecture that includes an LTE user equipment UE in communication with an LTE Radio Access Network RAN which is in communication with an HNG (i.e. reads on 5G enhanced HNG) and an Evolved Packet Core EPC (i.e. reads on core network) which is in communication with an HNG and a 5G UE which is also in communication with the HNG and a next generation core network NGCN 5G (i.e. reads on core network) in communication with the HNG and the HNG abstracts core functionality for EPC & NGCN thereby providing distributed core functionality and the HNG speaks standard interfaces (i.e. reads on interface for communicating) and interoperates with 5G radios and the core and other radios exchange information with HNG because the HNG is a peer radio and the HNG transparently enables the use of either EPC or NGCN as appropriate given the coupled base station (i.e. reads on base station) and handovers are enabled across 4G / 5G using the HNG as a core virtualization gateway and interworking gateway to interwork handover communications such as via X2; Mishra, [0039] discloses a HetNet Gateway HNG for 5G interoperability architecture).
Mishra discloses a first slice being allocated between a mobile device and a RAN but fails to explicitly disclose that a slice pairing or matching is performed in the allocation and therefore fails to disclose “providing a first slice pairing function between a Radio Access Network (RAN) and a radio;”.
In a related field of endeavor, Chen discloses:
providing a first slice pairing function between a Radio Access Network (RAN) and a radio; providing a second slice pairing function between (Chen, [0060] discloses one or more pre-configured UE slice instances are matched (i.e. reads on slice pairing) with appropriate one or more RAN slice instances and one or more CN slice instances to support the desired communication service; Chen, Fig. 5 & [0063] discloses a UE slice instance, a RAN slice instance and a CN slice instance and Fig. 5 shows that the UE (i.e. reads on radio) slice instance is paired to a RAN slice instance (i.e. reads on first slice pairing between RAN and a radio) and the RAN slice instance is paired to a CN slice instance (i.e. reads on second slice pairing between RAN and a core network); Chen, [0018] discloses the RAN slice instance selected according to the method is based on the UE network slice instance which ensures that the provided RAN support is appropriately adapted to the requested communication service).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Mishra to incorporate the teachings of Chen for the purpose of providing the system with a means to ensures that the provided RAN support is appropriately adapted to the requested communication service (Chen, [0018]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve use of a known technique to improve similar devices as well as a simple substitution of one known element and base device (i.e. performing a process of allocating a RAN slice instance for the UE as taught by Mishra) with another known element and comparable device utilizing a known technique (i.e. performing a process of allocating a RAN slice instance for the UE, wherein a slice pairing between the UE slice instance and a RAN slice instance is performed as taught by Chen) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of allocating a RAN slice instance for the UE (i.e. as taught by Mishra & Chen) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.
Regarding claim 2, Mishra in view of Chen discloses:
The method of claim 1 further comprising routing signals through the HNG and performing slice pairing for at least one of 2G, 3G, and 4G to an underlying slice in the core network using 5G slice protocols (Mishra, Fig. 9A & [0054] discloses the network slice pairing function between RAN / fixed access and CN and network slicing as defined in 5G permits flexible radio resource allocation among slices, the ability to scale easily with the addition of new slices and efficient use of radio and energy resources and the HNG enables this across any-G, any-haul, using slicing layer within HNG that is shared across Gs and accordingly, 2G, 3G, 4G as well as 5G and fixed access RATs can benefit from end to end slicing and different devices have one or more RAN slices which may connect with one or more core network slices and the RAN slices are paired with CN slices by the HNG according to needs of the device as well as needs of the network).
Regarding claim 8, Mishra discloses:
A wireless network system comprising: at least one of a Non-Stand-Alone (NSA) base station and a Stand-Alone (SA) base station; a 5G enhanced HetNet gateway (HNG) having an interface for communicating with the at least one NSA base station and SA base station; (Mishra, [0059] discloses various architectures for a 5G ready architecture are shown including both standalone SA (i.e. reads on stand-alone base station) and non-standalone NSA scenarios (i.e. reads on non-stand alone base station); Mishra, [0013] discloses a method of providing 5G interoperability is presented that includes providing a gateway having a radio access network RAN interface (i.e. reads on interface) for communicating with at least one RAN (i.e. reads on at least one NSA base station and SA base station), a core network interface for communicating with at least one core network and a processor and includes processing by the processor, 5G signaling received from the at least one RAN on the RAN interface and providing core signaling to at least one core network and includes processing by the processor signaling received from the at least one core on the core network interface and providing 5G RAN signaling to at least one RAN; Mishra, [0039] discloses a HetNet Gateway HNG for 5G interoperability architecture and the HNG virtualizes the RAN interfaces to manage the 5G, 4G and 3G RANs such as homeNodeBs / NodeBs, etc. (i.e. reads on base stations) and gateway functionality while abstracting and virtualizing RAN changes from the core network and the core network itself from the RAN and the HNG virtualizes thousands of base stations and also virtualizes radio network nodes such as WiFi access points eNOdeBs and NodeBs; Mishra, [0062] discloses the HNG and EPC represent a standalone LTE and EPC connected network; Mishra, Fig. 15 & [0064] discloses the HNG translates the 5G core signaling plane communication from NGCN en route to and from 4G base station.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the HNG is implemented to be connected to and communicating with both or either standalone SA and non-standalone base stations depending on the scenario).
a core network in communication with the 5G enhanced HNG, the core network including at least one of an Evolved Packet Core (EPC) and a 5G Core (SGC) and wherein the 5G enhanced HNG abstracts core functionality for EPC and for the 5GC, thereby providing distributed core functionality; (Mishra, Fig. 12 & [0060] discloses a block diagram of a 5G ready architecture that includes an LTE user equipment UE in communication with an LTE Radio Access Network RAN which is in communication with an HNG (i.e. reads on 5G enhanced HNG) and an Evolved Packet Core EPC (i.e. reads on core network) which is in communication with an HNG and a 5G UE which is also in communication with the HNG and a next generation core network NGCN 5G (i.e. reads on core network) in communication with the HNG and the HNG abstracts core functionality for EPC & NGCN thereby providing distributed core functionality and the HNG speaks standard interfaces (i.e. reads on interface for communicating) and interoperates with 5G radios and the core and other radios exchange information with HNG because the HNG is a peer radio and the HNG transparently enables the use of either EPC or NGCN as appropriate given the coupled base station (i.e. reads on base station) and handovers are enabled across 4G / 5G using the HNG as a core virtualization gateway and interworking gateway to interwork handover communications such as via X2; Mishra, [0039] discloses a HetNet Gateway HNG for 5G interoperability architecture).
and wherein a first slice (Mishra, Fig. 9A-9B & [0054]-[0056] discloses a network slice pairing function between RAN/fixed access and CN wherein different devices (i.e. reads on radio) have one or more RAN slices (i.e. reads on first slice between RAN and a radio) which may connect with one or more core network slices and the RAN slices are paired with CN slices (i.e. reads on second slice pairing function between RAN and core network) by the HNG according to needs of the device as well as needs of the network and discloses a smart phone (i.e. reads on radio) and an MVNO UE (i.e. reads on radio) share a RAN slice (i.e. reads on first slice between RAN and a radio) and continue to different CN slices and discloses one or more of slice IDs are assigned by the HNG to enable appropriate transport of data within each slice and Fig 9A-9B shows the pairing between the different devices, the RAN slices and CN slices.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that a first slice is performed for the different devices with the RAN as well as another slice pairing is performed between the RAN to the CN in order for the difference devices to be able to utilize the various slices). 
Mishra discloses a first slice being allocated between a mobile device and a RAN but fails to explicitly disclose that a slice pairing or matching is performed in the allocation and therefore fails to disclose “and wherein a first slice pairing function is provided between a Radio Access Network (RAN) and a radio;”.
In a related field of endeavor, Chen discloses:
and wherein a first slice (Chen, [0060] discloses one or more pre-configured UE slice instances are matched (i.e. reads on slice pairing) with appropriate one or more RAN slice instances and one or more CN slice instances to support the desired communication service; Chen, Fig. 5 & [0063] discloses a UE slice instance, a RAN slice instance and a CN slice instance and Fig. 5 shows that the UE (i.e. reads on radio) slice instance is paired to a RAN slice instance (i.e. reads on first slice pairing between RAN and a radio) and the RAN slice instance is paired to a CN slice instance (i.e. reads on second slice pairing between RAN and a core network); Chen, [0018] discloses the RAN slice instance selected according to the method is based on the UE network slice instance which ensures that the provided RAN support is appropriately adapted to the requested communication service).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Mishra to incorporate the teachings of Chen for the purpose of providing the system with a means to ensures that the provided RAN support is appropriately adapted to the requested communication service (Chen, [0018]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve use of a known technique to improve similar devices as well as a simple substitution of one known element and base device (i.e. performing a process of allocating a RAN slice instance for the UE as taught by Mishra) with another known element and comparable device utilizing a known technique (i.e. performing a process of allocating a RAN slice instance for the UE, wherein a slice pairing between the UE slice instance and a RAN slice instance is performed as taught by Chen) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of allocating a RAN slice instance for the UE (i.e. as taught by Mishra & Chen) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.
Regarding claim 9, Mishra in view of Chen discloses:
The system of claim 8 wherein signals are routed through the HNG and slice pairing is performed for at least one of 2G, 3G, and 4G to an underlying slice in the core network using 5G slice protocols (Mishra, Fig. 9A & [0054] discloses the network slice pairing function between RAN / fixed access and CN and network slicing as defined in 5G permits flexible radio resource allocation among slices, the ability to scale easily with the addition of new slices and efficient use of radio and energy resources and the HNG enables this across any-G, any-haul, using slicing layer within HNG that is shared across Gs and accordingly, 2G, 3G, 4G as well as 5G and fixed access RATs can benefit from end to end slicing and different devices have one or more RAN slices which may connect with one or more core network slices and the RAN slices are paired with CN slices by the HNG according to needs of the device as well as needs of the network).

Claim 3-4 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mishra et al. (US Patent Publication 2019/0364616 herein after referenced as Mishra) in view of Chen et al. (US Patent Publication 2021/0219218 herein after referenced as Chen) and further in view of THEIMER et al. (US Patent Publication 2021/0153111 herein after referenced as Theimer).

Regarding claim 3 and claim 10, Mishra in view of Chen discloses:
The method of claim 1 (see claim 1) and The system of claim 8 (se claim 8).  Mishra discloses performing network slice pairing and in addition, Mishra, [0056] discloses one or more of slice IDs, tunnel IDS, etc. are assigned by the HNG to enable appropriate transport of data within each slice but fails to explicitly disclose that said slice information correspond to network slice assistance information NSSAI and therefore fails to disclose, inter alia, “further comprising using, by the HNG, NSSAI (network slice assistance information).” 
In a related field of endeavor, Theimer discloses:
 further comprising using, by the HNG, NSSAI (network slice assistance information) (Theimer, [0038] discloses the interworking function can also use the NSSAI to select an AMF in other situations such as during the registration phase and the NSSAI can also be used for selecting an access network slice by the interworking function; Theimer, [0031] discloses user equipment provide network slice selection assistance information NSSAI parameters to the network to assist in selection of a slice instance for the user equipment and a single NSSAI may lead to the selection of several slices and an NSSAI is a collection of smaller components, single-NSSAIs 5-NSSAI which each include a slice service type SST and possibly a slice differentiator SD and the slice service type refers to an expected network behavior in terms of features and services and the slice differentiator can help selecting among several network slice instances of the same type; Theimer, [0022] discloses an interworking function is disposed between the Ethernet and the core network and can also be referred to as a non-3GPP interworking function N3IWF and is configured to modify or translate messages conveyed from the fixed access user equipment to the core network so that the fixed access user equipment appears to be accessing the core network according to the mobile access standards or protocols from the perspective of the core network; Theimer, Fig. 8 & [0057] discloses the user equipment can also represent other types of devices such as residential gateways and has a fixed access connection to an Ethernet which is connected to an interworking function N3IWF).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Mishra in view of Chen to incorporate the teachings of Theimer for the purpose of providing the system with a means to assist in selection of a slice instance for the user equipment (Theimer, [0031]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives thereby allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of selecting a slice instance via a gateway device as taught by Mishra) with another known element and comparable device utilizing a known technique (i.e. performing a process of selecting a slice instance via a gateway device, wherein the selection utilizes network slice selection assistance information NSSAI as taught by Theimer) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of selecting a slice instance via a gateway device (i.e. as taught by Mishra & Theimer) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.
Regarding claim 4 and claim 11, Mishra in view of Chen and further in view of Theimer discloses:
The method of claim 3 and The system of claim 10 wherein each NSSAI has multiple S-NSSAI (single NSSAI) slices (Theimer, [0031] discloses user equipment provide network slice selection assistance information NSSAI parameters to the network to assist in selection of a slice instance for the user equipment and a single NSSAI may lead to the selection of several slices and an NSSAI is a collection of smaller components, single-NSSAIs 5-NSSAI which each include a slice service type SST and possibly a slice differentiator SD and the slice service type refers to an expected network behavior in terms of features and services and the slice differentiator can help selecting among several network slice instances of the same type).


Claim 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mishra et al. (US Patent Publication 2019/0364616 herein after referenced as Mishra) in view of Chen et al. (US Patent Publication 2021/0219218 herein after referenced as Chen) in view of THEIMER et al. (US Patent Publication 2021/0153111 herein after referenced as Theimer) and further in view of FACCIN et al. (US Patent Publication 2019/0124561 herein after referenced as Faccin).  

Regarding claim 5 and claim 12, Mishra in view of Chen and further in view of Theimer discloses:
The method of claim 4 (see claim 4) and The system of claim 11 (see claim 11).  Mishra in view of Chen and further in view of Theimer discloses an interworking function gateway device utilizing a network slice selection assistance information comprising a collection of single network slice selection assistance information S-NSSAI to select a slice instance but fails to explicitly disclose that said S-NSSAI includes multiple DNNs and therefore fails to disclose “wherein each S-NSSAI slice has multiple Data Network Names (DNNs) configured.” 
In a related field of endeavor, Faccin discloses:
wherein each S-NSSAI slice has multiple Data Network Names (DNNs) configured (Faccin, [0085] discloses each S-NSSAI may contain multiple DNNs and one default DNN; Faccin, [0008]-[0009] discloses enabling network slice selection policies NSSP to map applications to network slices to a data network name DNN and discloses enabling UE functionality to maintain a mapping between active packet data network connections corresponding single network slice selection assistance information S-NSSAI; Faccin, [0082] discloses the identification and selection of a network slice is based on the S-NSSAI and the NSSAI; Faccin, [0084] discloses the NSSAI is a collection of S-NSSAIs; Faccin, Fig. 9 & [0043] discloses the wireless communication network includes at least one network device comprising an interworking component that performs network-related operations to support interworking between 5GS network slicing and EPC connectivity; Faccin, [0032] discloses enhance network slice selection policies to map not only applications to network slices and to a data network name DNN but also to the access point name APN to be used when the UE is in the EPC).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Mishra in view of Chen and further in view of Theimer to incorporate the teachings Faccin of for the purpose of providing the system with a means to enhance network slice selection policies (Faccin, [0032]) making the system more dynamic, versatile and adaptable by providing the system with various different alternatives thereby allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of selecting a slice instance via a gateway device utilizing network slice selection assistance information NSSAI comprising multiple S-NSSAI as taught by Theimer) with another known element and comparable device utilizing a known technique (i.e. performing a process of selecting a slice instance via a gateway device utilizing network slice selection assistance information NSSAI comprising multiple S-NSSAI and wherein the S-NSSAI include multiple DNNs as taught by Faccin) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of selecting a slice instance via a gateway device utilizing network slice selection assistance information NSSAI comprising multiple S-NSSAI (i.e. as taught by Theimer & Faccin) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.


Claim 6-7 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mishra et al. (US Patent Publication 2019/0364616 herein after referenced as Mishra) in view of Chen et al. (US Patent Publication 2021/0219218 herein after referenced as Chen) in view of THEIMER et al. (US Patent Publication 2021/0153111 herein after referenced as Theimer) and further in view of Velev et al. (US Patent Publication 2019/0200285 herein after referenced as Velev).  

Regarding claim 6 and claim 13, Mishra in view of Chen and further in view of Theimer discloses:
The method of claim 3 (see claim 3) and The system of claim 11 (see claim 11).  Mishra in view of Chen and further in view of Theimer discloses an interworking function gateway device utilizing a network slice selection assistance information NSSAI but fails to explicitly disclose that said NSSAI is configured by the serving PLMN and therefore fails to disclose “wherein a configured NSSAI is configured by a serving Public Land Mobile Network (PLMN) or default NSSAI configured by Home Public Land Mobile Network (HPLMN).”  	In a related field of endeavor, Velev discloses:
wherein a configured NSSAI is configured by a serving Public Land Mobile Network (PLMN) or default NSSAI configured by Home Public Land Mobile Network (HPLMN) (Velev, [0077] discloses a UE provisioning performed by a HPLMN is referred to as a default UE network slice configuration and contains configured NSSAI for the HPLMN and one or more default configured NSSAIs for other PLMNs and any other serving PLMN such as a VPLMN may provide additional network slice configurations to the UE such as a configured NSSAI for a serving PLMN only applicable to the serving PLMN; Velev, [0098] discloses there may be many ways for the serving AMF to determine whether the UE is provided with a configured NSSAI for a serving PLMN; Velev, [0084] discloses if a requested NSSAI is not included in a registration message then a configured S-NSSAI for a HPLMN is not received, an AMF determines that a UE should be provided with a network slicing configuration information and the AMF devices a configured NSSAI for the HPLMN based on subscribed NSSAIs and the configured NSSAI for the HPLMN may also include an indication for default S-NSSAIs and the AMF may determine that either there is no configured NSSAI for a serving PLMN and therefore the AMF creates and/or derives a new configured NSSAI for the serving PLMN; Velev, [0106] discloses this indication may also indicate all PLMNs for which no other configured NSSAI is provided in which case the configured NSSAI may be a default configured NSSAI for any VPLMN; Velev, [0109]-[0110] discloses the serving AMF may determine whether to provide the configured NSSAI for HPLMN based on at least one of the following conditions and discloses the serving AMF may take into consideration information about whether the UE is provided with configured NSSAI for a current PLMN and if the information is negative, then the serving AMF may decide to provide the configured NSSAI for HPLMN).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Mishra in view of Chen and further in view of Theimer to incorporate the teachings Velev of for the purpose of providing the system with a means to receive and determine the NSSAI to be utilized (Velev, [0077] & [0084] & [0109]-[0110]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives thereby allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of selecting a slice instance utilizing network slice selection assistance information NSSAI as taught by Theimer) with another known element and comparable device utilizing a known technique (i.e. performing a process of selecting a slice instance utilizing network slice selection assistance information NSSAI, wherein the NSSAI is configured by the serving PLMN or the HPLMN and wherein a default PLMN is used when no serving NSSAI is detected as taught by Velev) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of selecting a slice instance utilizing network slice selection assistance information NSSAI (i.e. as taught by Theimer & Velev) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.
Regarding claim 7 and claim 14, Mishra in view of Chen in view of Theimer and further in view of Velev discloses:
The method of claim 6 and The system of claim 13 wherein when the serving PLMN doesn't have specific configured PLMN then the serving PLMN uses default configured NSSAI from HPLMN (Velev, [0098] discloses there may be many ways for the serving AMF to determine whether the UE is provided with a configured NSSAI for a serving PLMN; Velev, [0084] discloses if a requested NSSAI is not included in a registration message then a configured S-NSSAI for a HPLMN is not received, an AMF determines that a UE should be provided with a network slicing configuration information and the AMF devices a configured NSSAI for the HPLMN based on subscribed NSSAIs and the configured NSSAI for the HPLMN may also include an indication for default S-NSSAIs and the AMF may determine that either there is no configured NSSAI for a serving PLMN and therefore the AMF creates and/or derives a new configured NSSAI for the serving PLMN; Velev, [0106] discloses this indication may also indicate all PLMNs for which no other configured NSSAI is provided in which case the configured NSSAI may be a default configured NSSAI for any VPLMN; Velev, [0109]-[0110] discloses the serving AMF may determine whether to provide the configured NSSAI for HPLMN based on at least one of the following conditions and discloses the serving AMF may take into consideration information about whether the UE is provided with configured NSSAI for a current PLMN and if the information is negative, then the serving AMF may decide to provide the configured NSSAI for HPLMN; Velev, [0077] discloses a UE provisioning performed by a HPLMN is referred to as a default UE network slice configuration and contains configured NSSAI for the HPLMN and one or more default configured NSSAIs for other PLMNs and any other serving PLMN such as a VPLMN may provide additional network slice configurations to the UE such as a configured NSSAI for a serving PLMN only applicable to the serving PLMN).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540. The examiner can normally be reached Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y MAPA/Primary Examiner, Art Unit 2645